Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lansing 3,198,689.

Regarding Claim 1, Lansing disclose a dent guard,10 device for a vehicle door edge,28 said device comprising: an elongated main body,22 having an outside facing panel,fig 2 an inside facing panel and a curved middle panel,12; 
a door clip,12 that is positioned along an inside surface of the curved middle panel, said door clip including a semicircular central portion and a pair of arms,14; wherein the door clip,26 includes functionality for engaging an outer edge of a vehicle door,28 and for positioning the outside facing panel along the vehicle door orthogonally Fig.1.

Regarding Claim 2 Lansing discloses wherein the elongated main body is constructed from an impact absorbent material,22.

Regarding Claim 3, Lansing discloses the device of claim 2, wherein the main body,22 is constructed from rubber.

Regarding Claim 4, Lansing discloses the device of claim 1, wherein the elongated main body,22 is constructed from a scratch reducing material.

Regarding Claim 5. Lansing disclose the device of claim 4, wherein the main body,22 is constructed from rubber col., 18.

Regarding Claim 6, Lansing discloses the device of claim 1, wherein the clip includes a resilient construction, fin, 26 col.33-35.

Regarding Claim 7, Lansing disclose the device of claim 1, wherein the clip14  is constructed from a single piece of resilient material Lower portion near 26, fig.3 .
Regarding Claim 8, Lansing disclose the device of claim 7, wherein the clip is constructed from metal,16.

Regarding Claim 9, Lansing disclose the device of claim 7, wherein the clip is constructed from plastic,26 col.2.
Regarding Claim 10, Lansing disclose The device of claim 7, wherein the clip is constructed from a composite material (16,20,22,30).
Regarding Claim 11, Lansing discloses the device of claim 7, further comprising: a pair of protrusions, 26 that are disposed along a distal end of each of the pair of arms ,14 of the clip.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose door guard - WO 2011146967 A1 teaches  a retractable door guard  and  teaches STAHL HANS-ULRICH DE-102018207256-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612